Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Mancini on 7/13/2022.
The application has been amended as follows: 
In claim 1, line 6, and claim 2, lines 1-2, change “each leg of the pair” to “each of the legs”.
In claim 9, line 2, and claim 13, lines 3-4, change “each leg portion” to “each of the leg portions”.
In claim 9, line 4, change “each foundation member” to “each of the foundation members”.
In claim 9, line 6, change “each nut” to “each of the nuts”.
In claim 10, line 1, change “each connector” to “each of the connectors”.
In claim 11, line 1, change “each driving coupler” to “each of the driving couplers”.
In claim 11, line 3, change “the one of the ball-shaped” to “one of the ball-shaped”. 
In claim 19, lines 2 and 3, change “connector” to “connecting portion”.
In claim 19, line 3, change “connecting portion” to “driving coupler”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 8a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/